DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/597,379 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Instant claims 84 and 96 recite features directed towards using a machine learning image classifier to analyze image data to identify a marker within an interior of a patient. Applicant’s prior-filed application, Application No. 62/597,379, does not disclose a machine learning image classifier or use thereof.
Accordingly, claims 84 - 105 are not entitled to the benefit of the prior application, Application No. 62/597,379. Claims 84 - 105 are instead are therefore afforded the benefit of the effective filing date of 4/6/2018, which is the filing date of provisional application 62/654,071. 

Terminal Disclaimer
The terminal disclaimer filed on 4/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,234,772 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 10 - 11, filed 4/28/2022 with respect to the art rejections associated with the features of claims 84 and 96 directed towards the manner in which the machine learning classifier is trained have been fully considered and are persuasive.  The art rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 84, 86, 88 - 96, 98, 100 - 107 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in combination, fails to teach or reasonably suggest the combination of elements required by each of the independent claims. In particular, as explained by applicant on pages 10 - 11 of the Remarks filed 4/28/2022, the prior art fails to teach or reasonably suggest the limitations of claims 84 and 96 requiring that the machine learning image classifier is trained with a set of ultrasound images containing the marker relative to surrounding anatomy and/or tissue in different echogenicity grades represented by different gray scale values so that the machine learning image classifier differentiates the marker from the surrounding anatomy and/or tissue for identification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793